I concur in the result. Under the quoted terms of the contract the shipper must give written notice of his claim so the company may investigate. After the company has given notice of the rejection of the claim the shipper has two years and one day in which to bring suit, for the contract says "suit . . . shall be instituted only within two years and one day after the date when notice in writing is given by the carrier." A strict construction would lead to the conclusion the suit was brought prematurely. But there is no time stated when this notice of rejection must be given. The carrier might hold the claim indefinitely without rejecting it. Where the shipper's right to suit is dependent upon such arbitrary act it is unreasonable to permit such provision to stand. As said in Cook v. Northern P.R. Co. 32 N.D. 340, 351, L.R.A. 1916D, 345, 155 N.W. 867.
"Where a shipping contract limits the time within which an action for damages must be brought such time must be not only reasonable, but there must be prompt action on the part of the carrier in denying its liability, to the end that the shipper may be duly apprised of the fact that suit will be necessary."